DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	Claims 1-19 are pending.

Election/Restrictions
Applicant’s election of Group I, claims 1-13, drawn to a method of treating a TLR4-mediated infection or disease, in the reply filed on 30 December 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 December 2020.
	Claims 1-13 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 September 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
1.	The drawings are objected to because the text on the vector in Figure 7A is illegible.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.	The disclosure is objected to because of the following informalities
2a.	At page 3, [0010], the specification indicates that the patent or application file contains at least one drawing executed in color.  The Brief Description of the Drawings for Figures 1C, 1G, 2B, 3B, 4C, 4D, 5A-C, 6C, and 7A also refers to different colors. However, color drawings and a color drawings petition have not been submitted.  It is suggested that Applicant amend the specification to remove reference to color drawings and colors or to submit color drawings with 

2b.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see page 39, line 20). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
3a.	The terms "Chain M”, “Chain H”, and “Chain C" in claim 5, line 2, are relative terms which renders the claim indefinite.  The terms "Chain M”, “Chain H”, and “Chain C" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification only mentions "Chain M”, “Chain H”, and “Chain C" of human resistin at page 13, [0073].  However, the identity of these chains is not clear.  For instance, neither the structure of each of these chains nor the amino acid sequences associated with these chains is defined in the specification or prior art.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating sepsis in a host cell or in a subject in need thereof comprising administering to the host cell or the subject an effective amount of a composition comprising (a) a full length human resistin protein; (b) a , does not reasonably provide enablement for a method of treating a Toll-like receptor 4 (TLR4)-mediated infection or disease in a host cell or in a subject having the TLR4-mediated infection or disease comprising administering all possible species of resistin and resistin protein fragments, homologs, and derivatives thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	Claim 1 is directed to a method of treating a Toll-like receptor 4 (TLR4)-mediated infection or disease in a host cell or in a subject having the TLR4-mediated infection or disease, the method comprising: administering to the host cell or the subject an effective amount of a composition comprising a full length resistin protein, a resistin protein fragment, a fusion protein comprising a resistin protein or a fragment thereof and an immunoglobulin G protein, a fusion protein of an N-terminal or C-terminal resistin protein fragment and an immunoglobulin G (IgG) protein, homologs thereof, a derivative thereof, or a salt thereof.
(i)	The specification of the instant application teaches that transgenic mice that express human resistin (hRETNTg+) are protected against LPS-induced inflammation and mortality (Examples 1-2, pages 18-21; Figure 1B, 2B).  The specification discloses that therapeutic administration of hRetn protein ameliorates LPS-induced inflammation and mortality in a mouse model of sepsis (Example 3, page 23).  However, the specification states that TLR4 is implicated in many pathogenic and inflammatory disorders and that non-limiting examples of TLR4-
Regarding the instant claims, there are no methods or working examples in the instant specification or the prior art that indicate treatment of all possible infections or diseases mediated by TLR4, other than sepsis.  The infections and diseases encompassed by the claims are complex and have different pathophysiologies. Furthermore, one skilled in the art would not be able to predict from the teachings of the instant specification and the prior art that resistin would be able to treat the large number of TLR4-mediated infections and diseases embraced by the claims.  For instance, the prior art of Jiang et al. actually teaches that resistin induces hyptertension and insulin resistance through TLR4 (Sci Reports 6: 22193, February 2016; bottom of page 1 through page 2; Figure 1).  Park et al. also teach that human resistin plays a role in insulin resistance (Diabetes 60: 775-783, 2011; abstract; page 778, 781).  Jamaluddin et al. state that resistin has been implicated in a variety of disease processes besides obesity and diabetes, including a possible role in the development of endothelial dysfunction, thrombosis, angiogenesis, inflammation, and smooth muscle cell dysfunction (Brit J Pharmacol 165: 622-632, 2012; page 628, column 2, last paragraph; Figure 1).  The state of the art also teaches that TLR4 is involved in many different diseases/disorders, however, its role has not been completely elucidated in each (Tripathi et al. (FEBS J 287: 3141-3149, 2020, page 3145, column 2 and Liu et al., Clin Rev Allerg Immunol 47: 136-147, 2014 (entire document)).  Therefore, the skilled artisan would not be able to predict that administration of resistin would treat all possible TLR4- Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity. See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991). The courts have stated that patent protection is granted in return for an enabling disclosure, not for vague intimations of general ideas that may or may not be patentable. Tossing out the mere germ of an idea does not constitute an enabling disclosure. Reasonable detail must be provided in order to enable members of the public to understand and carry out the invention. See Genentech v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001 (1997). 
Due to the large quantity of experimentation necessary to treat all possible TLR4-mediated infections and diseases (other than sepsis) by administration of resistin; the lack of direction/guidance presented in the specification regarding the same; the absence of working examples directed to the same; the complex nature of the invention; the state of the art (see Jiang et al., Park et al., Jamaluddin et al., Tripathi et al., and Liu et al., for example); the unpredictability of treating all possible TLR4-mediated infections and diseases by administration of resistin; and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.


The instant claims recite the phrases “a resistin protein fragment” (and fusion proteins thereof), “a fusion protein of an N-terminal or C-terminal resistin protein and an IgG protein”, an amino acid sequence” (emphasis added by Examiner), and thus is also broadly interpreted by the Examiner as reading upon derivatives, homologs, and fragments of SEQ ID NO: 5. Therefore, the claims encompass an infinite number of resistin and Fc region derivatives, homologs, and fragments, as small as 2 amino acids in length. However, the specification does not teach all possible resistin derivatives, homologs, and fragments wherein the derivatives, homologs, and fragments are still functional and are able treat a TLR-4 mediated infection or disease. The specification does not teach the structural characteristics of the resistin derivatives, homologs, and fragments encompassed by the method claims that maintain the desired activity of treating a TLR-4 mediated infection or disease (other than full-length human resistin or peptide fragments comprising residues 24-46 (SEQ ID NO:2) or residues 51-108 (SEQ ID NO: 4) of human resistin).  
The problem of predicting protein and DNA structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein and DNA is extremely complex. While it is known that many amino acid substitutions are generally possible in any given protein the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited. Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites. These or other regions may also be critical determinants of antigenicity. These regions can tolerate only relatively conservative 
Additionally, regarding all possible species of resistin encompassed by the claims, the claims are only enabling for administration of human resistin.  The instant specification teaches that while there is 60% sequence homology between mRet (mouse resistin) and hRetn (human resistin), mRetn expression is restricted to adipocytes while hRetn is predominantly expressed in myeloid cells (page 32, [00108]).  Both C57BL/6 (mRetn+/+) mice and mRetn-/- mice are equally susceptible to LPS-induced mortality, suggesting the endogenous mRetn does not inhibit LPS function (page 32, [00108]).  The specification adds that the differential expression pattern of mRetn and hRetn may explain this dichotomy in function, whereby mRetn affects metabolic function and hRetn is expressed systemically where it has an immunoregulatory function (page 32, [00108]). Therefore, in view of the teachings of the specification and the state of the prior art, a large quantity of experimentation would be required of the skilled artisan to screen other species of resistin for immunological activity, in particular, treatment of TLR4-mediated infections or diseases.  Such experimentation is considered undue. One skilled in the art also would not be able to predict that all species of resistin would have the desired functional activity required by the claims in view of the findings of the instant specification regarding the differing function of mouse resistin as compared to human resistin.   






Conclusion
No claims are allowable.

The art made of record and not relied upon is considered pertinent to applicant's disclosure:

Molteni et al.  Mediators Inflamm 2016: 6978936, 2016 (review of TLR4)
Patel et al. Science 304(5674): 1154-1158, 2004 (teach structure of resistin)
	Jang et al. Proc Natl Acad Sci USA 114(48): E10399-E10408, 2017 (instant inventors and teachings of the instant specification; cited on the IDS of 26 September 2019)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BEB
Art Unit 1647
16 April 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647